ORDER
The Court having ordered on May 22, 2013, that HERBERT J. TAN of FORT LEE, who was admitted to the bar of this State in 1998, comply within sixty days of the Court’s Order filed November 3, 2011, by submitting to the Office of Attorney Ethics the name of a supervising attorney satisfactory to the Office of Attorney Ethics, failing which respondent would be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Orders of the Court;
And good cause appearing;
It is ORDERED that HERBERT J. TAN is temporarily suspended from the practice of law, effective immediately, pending his compliance with the Orders of the Court and until the further Order of the Court; and it is further
ORDERED that HERBERT J. TAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that HERBERT J. TAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of the matter be made a permanent part of respondent’s file as an attorney at law of this State.